Title: To James Madison from William Grayson, 28 November 1785
From: Grayson, William
To: Madison, James


Dear Sir.
New York. 28th. Nov. 1785.
I am very busy preparing to decamp for Virginia. Of course I shall not lay you under the trouble of reading a long letter from me this Post. There is one thing very singular in Adam’s correspondence. He is always pressing the necessity of commercial restrictions; says no treaty can be had without them, and yet he decidedly acknowledges, that in the prosecution of this commercial war there is every reason to suppose we shall incur a real war; for says he nothing but the opinion they have of our strength & their weakness prevents it at present: for the nation is against us. There are still pro’s & Con’s here respecting the Algerine war: & not a word from Europe officially. The new Congress have chos’n Hancock Presidt. and Doct. Ramsay Chairman until his arrival. The business immediately before them is whether Temple shall be recieved as Consul Genl. from G. Brittain. I presume it will be decided ultimately in the affirmative as Congress have passed a resolution that Ministers & Chargès des Affaires at foreign courts shall be Consuls general ex Officio. Temple has come out in great State, & has taken the best house in the City.
The inconvenience which Members of Congress have experienced here this last year from living at common boarding houses, & mixing with the landlady her Aunts cousins & acquaintances & with all other sorts of company has been complained of loudly. We have not, I confess suffered in this way, though we have purchased the exemption at a dear rate to our purses; we have had a house though a small one, & yet that same house has went deep into our allowances, so that our dignity has almost eat up our finances. I understand some of the States mean to relieve their delegates from the weight of this inconvenience by establishing a kind of State house at the expence of such State. Although I cannot help admiring the idea of doing something yet I think the plan of jumbling all together whether grave or gay, married or single, like Falstaff in the buck baskett, heel to point, altogether improper. I should rather suppose (if the legislature gets into a merry mood,) that it would be better to allow each delegate a certain sum of money, provided he disburses the same in House rent: it is also supposed hard that a Member of Congress when he goes home to see his family should be put upon stoppages. I should hope no person would be appointed but would conscientiously discharge his duty to the State to the best of his judgment. I remain Yr. Affect. fd. & Most Obed Servt.
Willm. Grayson.
You will please to consider what relates to Adams as altogether confidential.
The affair of the negroes which has made so much noise in our house is rather trifling.
Negroes carried off from N. Y.


Men
1,386


Women
954


Children
  657


Total
2,997.



